Case 1:20-mc-00199-JGK-OTW Document 84-5 Filed 05/04/21 Page 1 of 3




                  Exhibit 5
           Case 1:20-mc-00199-JGK-OTW Document 84-5 Filed 05/04/21 Page 2 of 3

                                                                                            Tel; ±441481 724561                                   PC Box 180
                                                                                                      44 1481 711657                              Place du Pre
                                                                                            mai Ns..) bdo.gg                                      Rue du Pre
                                                                                               w.bdo8B                                            St Peter Port
                                                                                                                                                  Guernsey
                                                                                                                                                  G'Y"i 31.t.




          To                                            BSG Resources Limited (in Administration)
          From                                          Will Callewaert
          Date                                          30 May 2019

          Subject                                       Roslindale Pte Limited ("Roslindale")



          Summary notes of a meeting / call with Doron Levy ("DL"), a director of Roslindale, held on
          29 May 2018:

           -       Roslindate's ordinary shares are held by the children of Benny Steinmetz ("BS") via DL as
                   trustee

           -       Roslindale's preference shares (100%) are held by BSGR (following the conversion of a
                   loan, previously made to Roslindale by BSGR)

                   Roslindale was incorporated in Singapore as at the time (2010) it was proposed that
                   funding for the company would be sought from the capital markets in either Singapore or
                   Hong Kong given the appetite in that region for oil and gas assets

                   The main assets of Roslindale are a loan of c. US$80m to an Israeli registered subsidiary
                   company (c.25% holding) called Namax Oil and Gas Ltd ("Namax") and a loan to a
                   company related to BS called Cap Scorpio of c. US$30m

                   Namax

                   DL is not a director of Namax, which is part owned by Beny Steinmetz's daughter

                   Namax holds the exploration rights to eight blocks (one parcel of six blocks ("Parcel 1")
                   and a further parcel of two blocks ("Parcel 2")) of seabed located in the Mediterranean
                   Sea

                   Following initial drilling it was identified that five out of the six blocks of Parcel 1 were
                   "dry" but that block six (known as Ishai) held potential value

                   The issue with block six is that it cannot be independently exploited from Israel due to
                   the economic seabed boundary with Cyprus and, therefore, it needs to be exploited in
                   conjunction with Cyrpus

           -       There are ongoing negotiations between the governments of Cyprus and Israel with a
                   view to developing block six


          E,D0 LSyD±d          istef•ed C':ue;-r,sey number 2...5.?•A.
                              M Haaa EC.4        7biWbs FC,..4 CPA 5 aS±a FCA C.Dir A M Trebe,:t FCC:4

          Bi?,,-) Limited,              bda       i ±aincorp.:,rated                     me.mber   DEC i(iternat':or,al Lim':ted, a UK compar,•,, Limite.d
          10.:";Y/S     of the inte.mtio,:iai, DEC         of :h-:cleber,de(it membe:'

          Bi?;-)   0± b±±±J name, for the BD°             a(id     eAci'i of the BDO Member Fir:m,




CONFIDENTIAL                                                                                                                                                      JA0128588
           Case 1:20-mc-00199-JGK-OTW Document 84-5 Filed 05/04/21 Page 3 of 3




               Should block six be developed, DL believes that the loan between Nammax and
               Roslindale would be repaid in full and that BSGR would be ultimately redeemed from
               Roslindale as a consequence

               With respect to Parcel 2, there is a dispute between Nammax and a Greek based business
               partner for breach of contract (claim of c. US$10m), which if successful, Nammax would
               receive a share of any claim proceeds

           -   A map of the blcoks, drawn by DL, is set out at the end of this note

           -   The claim (for $150m) is in the process of being prepared

               Cap Scorpio

           -   Cap Scorpio is a company owned by BS

           -   Roslindale made the loan noted above for Cap Scorpio to acquire real estate located in
               Ukraine

           -   In light of the Crimean Peninsula conflict in the Ukraine it is not clear whether the loan
               will be recovered




CONFIDENTIAL                                                                                                JA0128589
